F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                    November 8, 2006
                           FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court



    VA N W ILLIAM S; M ICH AEL
    STO CK TO N ; D A RR ELL D .
    YO UN GB LOO D; ALO NZO
    ED W A RD S; R IC HA RD M O Y A; RON
    HAY ES; DON NIE J. CAESAR;                          No. 06-5046
    JEREM IAH FIELDS; ROBERT                  (D.C. No. 04-CV-326-HDC-SAJ)
    W A L LER ; JA CK D IA M O N D ,                    (N.D. Okla.)

               Plaintiffs-Appellants,

    v.

    C ITY O F TU LSA , O K LA H O M A;
    BILL FALL-LEAF; ERIC
    M URDOCK; DEBRA CARR; M ARK
    RO GERS; JOE H ARR IS,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before T YM KOV IC H, A ND ER SO N, and BALDOCK , Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Plaintiffs appeal the district court’s award of costs to defendants, as

authorized by 28 U.S.C. § 1920. W e exercise jurisdiction under 28 U.S.C. § 1291

and affirm.

                                       Background

       The district court granted summary judgment to defendants on

September 30, 2005, a ruling plaintiffs have not appealed. Rule 54.1(a) of the

Oklahoma Local Rules of Federal Procedure provides that a bill of costs is to be

filed within fourteen days after the judgment, but defendants did not file theirs

until November 2, 2005, nineteen days after the deadline. The district court

determined that permitting the bill of costs out of time furthered the

administration of justice under LCvR 1.2(c), and allowed the late filing. The

district court received and considered plaintiffs’ objections to the bill of costs and

to the court’s decision to permit it to be filed out of time.

       Plaintiffs brought this timely appeal from the order granting the bill of

costs, claiming (1) the district court abused its discretion by permitting the

untimely request for costs, (2) the timing of the bill of costs, filed when their

notice of appeal from the summary judgment was due, prejudiced their right to

appeal, (3) the district court granted the bill of costs before hearing plaintiffs’

objections, (4) costs were granted to the individual defendants, even though the

City paid their costs, (5) the district court erred in allow ing the bill of costs,

                                            -2-
even though it was signed by the attorney for the individual defendants and not

by the attorney for the City, and (6) the bill of costs included unauthorized

copying costs.

                                      Discussion

      Generally, “costs, other than attorneys’ fees shall be allowed as of course to

the prevailing party unless the court otherw ise directs.” Fed. R. Civ. P. 54(d)(1).

Under this rule, “the award of costs [is] presumptive.” M itchell v. City of M oore,

218 F.3d 1190, 1204 (10th Cir. 2000). “W e review the district court’s aw ard

of costs for abuse of discretion.” Brockm an v. Wyo. Dep’t of Family Servs.,

342 F.3d 1159, 1169 (10th Cir. 2003). W e also review for an abuse of discretion

the district court’s ruling on extending the time to file the bill of costs. Cf. Ellis

v. Univ. of Kan. M ed. Ctr., 163 F.3d 1186, 1193 (10th Cir. 1998) (reviewing

denial of extension of time under Fed. R. Civ. P. 6(b)(1)).

      M ost of plaintiffs’ arguments concern the district court’s decision to allow

the bill of costs to be filed nineteen days after the time set by LCvR 54.1(a).

They contend that defendants failed to show “excusable neglect” for the late

filing, as contemplated by Fed. R. Civ. P. 6(b) and Quigley v. Rosenthal, 427 F.3d

1232, 1238 (10th Cir. 2005) (finding no abuse of discretion in refusing to

consider untimely motion “[b]ecause it is well established that inadvertence,

ignorance of the rules, and mistakes construing the rules do not constitute

excusable neglect for purposes of Rule 6(b).”). Here, however, the district court

                                           -3-
ruled that LCvR 1.2(c) governed the request for an extension of the deadline

imposed by another local rule, LCvR 54.1(a). W e agree. Rule 6(b) applies to

acts required by the Federal Rules of Civil Procedure. Those rules do not specify

a time limit to file a bill of costs. Quigley is inapposite; it addressed a motion for

attorney fees, not a bill of costs. 427 F.3d at 1233. Accordingly, we conclude

that the district court did not abuse its discretion by granting defendants’ request

to file their bill of costs out of time.

       Plaintiffs next contend that permitting the late bill of costs prejudiced

their decision about whether to appeal the judgment because their notice of

appeal w as due at approximately the same time the bill of costs was filed. See

Fed. R. App. P. 4(a)(1)(A) (notice of appeal due thirty days after judgment).

They did not seek to extend the time to file their notice of appeal as authorized by

Rule 4(a)(5)(A); they assert that they were foreclosed from requesting an

extension by Bishop v. Corsentino, 371 F.3d 1203, 1207 (10th Cir. 2004). In

Bishop, this court affirmed the district court’s denial of an extension of time to

file a notice of appeal because counsel’s reasons for seeking an extension – to

review the record, consult with his client, and confer with outside counsel – were

within his control. Id. Here, defendants’ filing of a late bill of costs, an action

beyond plaintiffs’ control, may have been grounds for an extension, but we do

not address this issue since plaintiffs did not request an extension from the

district court.

                                           -4-
      Plaintiffs’ claim that the bill of costs was granted before they had an

opportunity to oppose it overlooks the fact that the district court entertained and

considered their objections. W e also find no error in the district court’s

consideration of a bill of costs signed by counsel for the individual defendants,

rather than the City defendant, even where only the City had paid costs. The

court found the defense attorneys’ signatures sufficient under the Oklahoma

CM /ECF A dministrative Guide of Policies and Procedures, § III(C)(2), and

plaintiffs have made no attempt to explain that this ruling was in error.

Accordingly, we find no abuse of discretion in permitting the late filing of the bill

of costs.

      Finally, we address plaintiffs’ claim that the district court abused its

discretion by granting certain copying costs, which they assert were made solely

for defendants’ convenience and not for filing with the court. That documents

were not filed w ith the court is not alone grounds to disallow a cost otherwise

authorized by § 1920. See Callicrate v. Farmland Indus., Inc., 139 F.3d 1336,

1339 (10th Cir. 1998) (holding that costs for documents not used at trial can be

recovered if they were nevertheless necessary). M oreover, defendants have not

identified the documents to which they object. Therefore, it was not an abuse of

discretion to grant the copying costs.




                                          -5-
The judgment of the district court is AFFIRMED.


                                          Entered for the Court



                                          Bobby R. Baldock
                                          Circuit Judge




                                -6-